Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jingjing Xue on 7/7/21.

The application has been amended as follows: 

Please amend claims 1, 8, and 15 in the following manner:
1. (Currently Amended) A method for performing an early-warning decision, comprising:
receiving, by a first load balancing device, service requests and distributing the service requests to various distributed flow analysis devices; 
receiving, by a second load balancing device, respective flow analysis results from the various distributed flow analysis devices;
obtaining, by a distributed node, a flow analysis result of a portion of service requests at a server from the second load balancing device 
calculating, by the distributed node, a flow quantity of all the service requests at the server based on a flow indicated by the flow analysis result and a weight of the distributed node, the weight being a weight or proportion of all the service requests at the server that accounts for the flow indicated by the flow analysis result that is obtained by the distributed node;
comparing, by the distributed node, the flow quantity of all the service requests at the server with a threshold to obtain a comparison result; and
determining, by the distributed node, whether to send an instruction of performing subsequent processing for the server based on whether the comparison result satisfies a predefined condition, wherein the subsequent processing comprises flow cleaning by a cleaning device.

8. (Currently Amended) A system, comprising:
one or more processors of a node;
memory;
a first load balancing device configured to receive service requests and distribute the service requests to various distributed flow analysis devices; 
a second load balancing device configured to receive respective flow analysis results from the various distributed flow analysis devices;
a flow analysis result acquisition module stored in the memory and executable by the one or more processors to obtain a flow analysis result of a portion of service requests at a server from the second load balancing device


a complete flow estimation module in the memory and executable by the one or more processors to calculate a flow quantity of all the service requests at the server based on a flow indicated by the flow analysis result and a weight of the node, the weight being a weight all the service requests the server that accounts for the flow indicated by the flow analysis result that is obtained by the node;
a threshold comparison module in the memory and executable by the one or more processors to compare a flow quantity of all the service requests at the server with a flow threshold to obtain a comparison result; and
a determination and control module in the memory and executable by the one or more processors to determine whether to send an instruction for performing subsequent processing on the server based on whether the comparison result satisfies a predefined condition, wherein the subsequent processing comprises flow cleaning by a cleaning device.

15.    (Currently Amended) One or more computer readable media storing executable instructions that, when executed by one or more processors of system comprising a distributed node, cause the one or more processors to perform acts for performing an early-warning decision, comprising:
receiving, by a first load balancing device, service requests and distributing the service requests to various distributed flow analysis devices; 
receiving, by a second load balancing device, respective flow analysis results from the various distributed flow analysis devices;
obtaining a flow analysis result of a portion of service requests at a server from the  second load balancing device
calculating a flow quantity of all the service requests at the server based on a flow indicated by the flow analysis result and a weight of the distributed node, the weight being a weight or proportion of all the service requests at the server that accounts for the flow indicated by the flow analysis result that is obtained by the distributed node;
comparing the flow quantity of all the service requests at the server with a threshold to obtain a comparison result; and
determining whether to send an instruction of performing subsequent processing for the server based on whether the comparison result satisfies a predefined condition, wherein the subsequent processing comprises flow cleaning by a cleaning device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495